Citation Nr: 0944700	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for skin cancer, 
including as a result of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

PTSD

The Board finds that the Veteran's claim warrants additional 
development.  To establish entitlement to service connection 
for PTSD a Veteran must provide 
1) medical evidence diagnosing PTSD; 2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown, 10 Vet. App. 128, 
140-141 (1997).

The Veteran's VA treatment records from the VA Medical Center 
(VAMC) in Dublin, Georgia, show that a physician's assistant 
under the supervision of a VA psychiatrist indicated an 
impression of PTSD in December 2004 at a mental health 
consultation scheduled after the Veteran responded positively 
to PTSD screening in October 2004.  However, the treatment 
records do not contain any indication that a diagnosis was 
made in compliance with the DSM-IV criteria.  In February 
2006, the Veteran was provided with an additional VA 
examination where the examiner determined that the Veteran 
did not meet the DSM-IV criteria for PTSD or any other 
psychiatric disorder.  However, the only reason the examiner 
provided for this finding was the reported Global Assessment 
of Functioning score, which indicated that the Veteran had 
absent or minimal symptoms.  Additionally, the examiner noted 
that the claims file was not available for review, and 
subsequently, upon reviewing the file, added an addendum 
noting that the Veteran had been diagnosed with PTSD in 2004.  

The evidence of record verifies two the Veteran's claimed 
stressor of experiencing frequent enemy mortar and rocket 
fire beginning his first day of service with the 815th 
Engineering Brigade in Pleiku in March of 1968, and that 
fellow servicemen were killed as a result, including a close 
friend.  A report from the Defense Personnel Records Image 
Retrieval System includes a specific record of the death of 
the Veteran's friend.  It indicated that he died of wounds 
while on guard duty as a result of hostile artillery, rocket, 
and mortar attacks on May 15, 1968, and that he was stationed 
with the Veteran in the 815th Engineer Brigade at the time of 
his death.  This report supports both the Veteran's account 
of his friend's death as well as the Veteran's assertion that 
he experienced hostile mortar attacks while stationed with 
the 815th Engineer Brigade.  The Veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his personal exposure; corroboration of every 
detail, such as his personal involvement, is not required.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11; Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002).  Accordingly, as 
the Veteran also served in the 815th Engineer Brigade, the 
Board finds that the Veteran's reported stressors of his 
friend's death and mortar fire have been verified. 

However, in light of the absence of a PTSD diagnosis that 
meets the DSM-IV criteria, the Veteran should be provided 
with an additional psychiatric examination to determine 
whether he has PTSD under the DSM-IV criteria, and if so, 
whether his PTSD is linked to the verified stressors. 

An effort should also be made to obtain any additional VA 
treatment records for the Veteran showing treatment for PTSD, 
dated since June 2005. 

Skin Cancer

The Veteran contends that he has skin conditions, including 
basal cell carcinoma, caused by exposure to Agent Orange 
during service in Vietnam.  The Veteran's service record 
reflects service in Vietnam during the Vietnam Era, so he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a).  Furthermore, private records show that the Veteran 
was diagnosed with basal cell carcinoma in September 2004, 
and a VA dermatology consultation and biopsy report in 
February 2005 found that the Veteran had plaques on the lower 
left back that were positive for basal cell carcinoma; 
plaques on the left shoulder that were suspicious for 
amelanotic melanoma; open comedones around the eyes 
determined to be favre rocouchot; erythematous macules with 
overlying crust determined to be actinic keratosis; and a 
papule on the left eyebrow determined to be seborrheic 
keratosis.  

If a Veteran has one of the diseases listed under 38 C.F.R. § 
3.309(e), and was exposed to an herbicide agent during active 
military, naval, or air service, the diagnosed disease will 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service.  Here, however, none of the Veteran's 
alleged or diagnosed conditions are listed in the statute.  

Nevertheless, the Veteran may still sustain a claim for 
service connection for his conditions if he can provide 
direct evidence of a link between his current diagnoses and 
his service, including exposure to Agent Orange.  The 
Veteran's primary physician, Dr. Walker, provided an opinion 
that it is "feasible" that his skin lesions are due to 
Agent Orange exposure.  This opinion is too speculative to 
substantiate the Veteran's claim for service connection.  
Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993).  There is no 
other evidence tending to show a link between the Veteran's 
current diagnosed conditions and his service in the record.  

Here, Dr. Walker has provided an opinion that is too 
speculative to support the Veteran's claim, but under the 
law, does indicate that the Veteran's condition may be 
associated with his service.  Additionally, as the Veteran 
asserts that he had visible skin defects upon returning from 
service in December 1968, and this account of his visible 
symptomatology is corroborated by his sister, there is also 
some evidence of continuity of symptomatology.  Therefore, 
the Veteran should be provided with a VA examination to 
determine whether there is a connection between any of his 
current skin conditions, including basal cell carcinoma, and 
his service, including presumptive exposure to Agent Orange.

Additionally, an effort should be also be made to obtain any 
additional VA treatment records for the Veteran showing 
treatment for skin cancer, dated since June 2005.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to any skin disorder(s) and 
PTSD from the VA Medical Center in Dublin, 
Georgia, dated since June 2005.

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand  must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies, to include psychological studies, 
are to be conducted.  

The examiner is asked to determine whether 
the Veteran has PTSD under the criteria 
set forth in the DSM-IV, or any other 
psychiatric disorder. 

If PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD was caused by any of his reported 
stressors that have been corroborated.

If the Veteran is diagnosed with a 
psychiatric order other than PTSD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disorder had its 
onset during active service or is related 
to any in-service disease, event, or 
injury. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Schedule the Veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted. 

The examiner should describe and diagnose 
any current manifestations of the 
Veteran's skin conditions.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater in 
probability) that any currently diagnosed 
skin condition had its onset during active 
service or is related to any in-service 
disease, event, or injury, including Agent 
Orange exposure in Vietnam.  In doing so, 
the examiner is directed to accept that 
the Veteran was exposed to herbicide in 
Vietnam, to include Agent Orange.  The 
examiner should also acknowledge the 
Veteran's report of a continuity of 
symptomatology since service and the lay 
statements of record. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

4.  Finally, readjudicate the issues on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





